

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1st day of August 2011 by and between BOOMERANG SYSTEMS INC., a Delaware
corporation (the “Company” or “Boomerang”), and DAVID KOCH (“Employee”), with an
address of 7340 S. 3030 E, Salt Lake City, Utah 84121.
 
RECITALS:
 
WHEREAS, the Company wishes to employ Employee in the capacities set forth on
Exhibit “A” attached hereto, pursuant to the terms and conditions of this
Agreement; and
 
WHEREAS, Employee desires to render such employment services to the Company and
is willing to accept such employment on the terms and conditions provided
herein.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereto, intending legally to be bound, hereby agree as
follows:
 
1.           EMPLOYMENT AND DUTIES.  The Company hereby employs Employee in the
capacity of Chief Operating Officer of the Utah Division of the Company, as set
forth on Exhibit “A”, and Employee hereby accepts employment, upon the terms and
subject to the conditions hereinafter set forth.  Employee shall report directly
to the President and CEO of the Company.  Employee shall perform such duties as
are consistent with his job title and written job description as more
particularly set forth in Exhibit “A”.  In addition to the foregoing
responsibilities, Employee shall also be responsible for such other duties as
agreed by the Company and Employee.  Employee hereby acknowledges that he is to
be employed on a full-time basis and that his working schedule shall correspond
with the reasonable requirements of his position.  Employee shall also be
expected to work such times, including weekends, on an “as needed”
basis.  Employee hereby acknowledges that he has been advised that he will be
classified as an “exempt” employee and, as such, shall not be entitled to
overtime compensation.
 
2.           LIMITATION ON OTHER EMPLOYMENT.  Employee hereby accepts such
employment and agrees to render services to the Company in accordance with this
Agreement.  Employee further agrees to serve the Company faithfully and to the
best of his ability, to devote his business time, energy and skill to such
employment, and use his best efforts, skills and abilities to promote the
Company’s interests.  Employee further represents and warrants that he is not
subject to any restrictive covenant, covenant not to compete, contract or other
agreement that would limit or prohibit him from rendering the services and
performing the duties and responsibilities required of him hereunder.  Employee
shall not accept any employment (other than with the Company), unless such
outside employment is approved in writing by the President and CEO of the
Company.  Failure to abide by this provision will result in the appropriate
disciplinary actions being taken, including, but not limited to, termination of
employment.
 
3.            TERM OF EMPLOYMENT.  This Agreement shall be effective from the
date first above written (the “Effective Date”) and shall continue in effect
until terminated by either party in accordance with the terms and conditions of
Section 5 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           COMPENSATION AND BENEFITS.  Until the termination of Employee’s
employment hereunder, in consideration for the services of Employee hereunder,
the Company shall compensate Employee as follows:
 
4.1           Base Salary.  Employee shall be paid a base salary at the annual
rate of One Hundred Fifty Thousand Dollars ($150,000.00) per annum (“Base
Salary”), payable in accordance with the regular payment periods and practices
adopted by the Company.  The Base Salary amount shall be reviewed annually by
Employee and the Company to determine whether it should be adjusted to reflect
the Company’s recent financial performance and the performance of the Employee.
 
4.2           Option Award.  After one (1) year of continued employment with the
Company, Employee shall be entitled to a certain award of Company stock options,
in the sole and absolute discretion of the Company, in accordance with that
certain Stock Option Agreement, to be provided at such one (1) year anniversary,
provided that the Employee receives a favorable performance review, which shall
be determined in the sole and absolute discretion of the Company.
 
4.3           Stock Bonus.     As additional consideration, Employee shall be
awarded Eleven Thousand Seven Hundred Sixty Five (11,765) shares of common stock
of the Company (the “Stock Bonus”) six (6) months after the date of this
Agreement, written above.  The Stock Bonus shall vest after one (1) year of
Employee’s continued employment with the Company.  The Stock Bonus shall be
forfeited by Employee if he voluntarily terminates his employment prior to his
one (1) year anniversary, (where voluntary termination shall include, but is not
limited to, death or the permanent disability of Employee); or if Employee is
terminated for “cause”, as “cause” is defined herein.  For purposes of this
Agreement, “cause” shall mean if the Employee engages in: fraudulent activity or
conduct, the conviction of a crime, dishonesty, deceit, the sale or distribution
of confidential information of the Company or any client information.  In the
event that the Employee is terminated without “cause” within six (6) months
after the date of this Agreement, Employee shall forfeit any rights to the Stock
Bonus.  If the Employee is terminated without ‘cause” at or after six (6) months
of the date of this Agreement, but prior to his one (1) year anniversary,
Employee shall receive a pro-rata portion of the Stock Bonus, which shall vest
in relation to the amount of time that the Employee was employed by the Company
his initial six (6) months of employment.  For example, if the Employee is
terminated without “cause” after eight (8) months of employment, he shall
receive one third (1/3rd) of the Stock Bonus, or 3,921.66 shares of common stock
of the Company. .  
 
4.4           Benefit Programs.  Employee will be included in all group
insurance plans (“Insurance Plans”), retirement plans, and other benefit plans
and arrangements (such retirement and other benefit plans and arrangements,
together with the Insurance Plans, the “Benefit Program”) available to similarly
situated Employees of the Company, as such plans may be or have been adopted
from time to time.  The Employee may participate in such Benefit Programs of the
Company that are in existence as of the Effective Date (as such Benefit Programs
may be amended or changed from time to time) and in which Employee may be
eligible to participate.  Notwithstanding the foregoing, Employee shall be
entitled to four (4) weeks of vacation for each calendar year.  Employee shall
be allowed to carry over at most one (1) week of accrued and unused vacation to
the subsequent year.  Any additional vacation time that is accrued but unused
(after allowing the one (1) week carry over) must be taken in the particular
calendar year on a USE IT OR LOSE IT BASIS, meaning that Employee will forfeit
any vacation days that remain at the end of the particular calendar year
(Employee will receive a prorated amount of vacation during the first year if
hired after January 1st).  Likewise Employee shall not be paid for any accrued
vacation time in the event of termination of employment for any reason from the
Company.  Employee must request use of any vacation days upon not less than
sixty (60) days prior notice to the Company, and the Company may refuse approval
of use of such vacation days, in its reasonable discretion, based on particular
project schedules or such other work load issues.
 
 
2

--------------------------------------------------------------------------------

 
 
4.5           Travel Reimbursement.      During the term of his employment, the
Company will reimburse the Employee up to $2,000.00 per month for travel,
mileage and hotel accommodations while he works full time at the Company
facility in Logan, Utah.
 
4.6           Handbook.  Employee has been advised that the Company reserves the
right to adopt and amend an employee handbook that shall apply to all employees
(the “Employee Handbook”).  Employee accepts the terms of any present or future
Employee Handbook, as amended from time to time, with the understanding that
this Agreement will be read together with any such Employee Handbook and where
there is a conflict between such documents, the terms of this Agreement will
prevail.
 
5.           TERMINATION.  Employee’s employment hereunder shall commence on the
Effective Date and continue until terminated as follows:
 
5.1           With or Without Cause.  With or Without “Cause” as determined by
the Company in its sole and absolute discretion.  FOR PURPOSES OF THIS
AGREEMENT, THE EMPLOYEE SHALL BE EMPLOYED ON AN AT WILL EMPLOYMENT BASIS.
 
5.2            Rights and Remedies on Termination.  Except as provided herein,
if the Employee’s employment is terminated pursuant to this Agreement for any
reason, then Employee shall not be entitled to any further payments,
compensation, or emoluments whatsoever (other than vested benefits under Benefit
Programs) following the termination of employment, except that Employee shall be
paid the unpaid portion of his Base Salary through the date of his termination,
the Option Award when such Option Award is vested in accordance with the
provisions set forth in Exhibit “B”, and any outstanding reimbursements due for
expenses incurred in the performance of his duties prior to
termination.  Notwithstanding the forgoing, Employee shall not receive any
unvested Option Award, in the event that Employee is terminated for cause as a
result of fraudulent activity or conduct, dishonesty, deceit, or sale or
distribution of Confidential Information or any client information (collectively
“Cause”) as Cause shall be determined by the Company in its sole discretion and
in accordance with the Stock Option Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           RESTRICTIONS AND CONFIDENTIALITY.
 
6.1         Confidentiality, Non-Competition, Non-Solicitation and Assignment
Agreement.  The Employee shall be bound by that certain Confidentiality,
Non-Competition, Non-Solicitation, and Assignment Agreement, which is attached
hereto and made a part hereof as Exhibit “B’, which has been executed on even
date herewith.
 
7.           GENERAL.
 
7.1         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Utah applicable to
agreements made and to be performed within Utah, without regard to the
principles of conflict of laws.
 
7.2          Arbitration.
 
7.2.1           If at any time there shall be a dispute arising out of or
relating to any provision of this Agreement, or any agreement contemplated
hereby, such dispute shall be submitted for binding and final determination by
arbitration in accordance with the regulations then obtaining of the American
Arbitration Association.  Both parties agree that only one arbitrator will be
used in any arbitration.  Judgment upon the award rendered by the arbitrator
resulting from such arbitration shall be in writing, and shall be final and
binding upon all involved parties.  The site of any arbitration shall be within
Cache County, Utah.  The award may be confirmed and enforced in any court of
competent jurisdiction.  The parties hereby agree that any federal or state
court sitting in Cache County in the State of Utah is a court of competent
jurisdiction.  This paragraph does not limit in any way a party’s right to seek
injunctive relief (as provided above), including recovery of fees and
costs.  This arbitration clause shall survive the termination of this Agreement
and any agreement contemplated hereby or thereby.
 
7.2.1           Refusal by a party to arbitrate shall entitle the other party to
specifically enforce this Agreement in a court of competent jurisdiction, and as
a result of said refusal to arbitrate, the prevailing party shall be entitled to
receive costs and reasonable attorney’s fees.  If the arbitrator determines, in
his or her absolute discretion, that any party has (i) been in default hereof,
(ii) instituted the arbitration proceeding without reasonable cause, or (iii)
has taken an action or failed to take an action without reasonable cause which
warranted the institution of the arbitration proceeding (each such party a
“Defaulting Party”), as the case may be, they shall have the right to award to
the party or parties injured by such unreasonable conduct an amount equal to the
reasonable attorney’s fees and costs incurred by such injured party in such
proceedings, together with the actual cost of such arbitration proceeding
itself.
 
7.2.2           If the Defaulting Party does not pay or otherwise comply with
the Arbitration Award within ten (10) days of written demand, the Prevailing
Party shall be permitted to institute suit to enforce said decision.  In such
case, the Prevailing Party shall be awarded the reasonable attorney’s fees and
court costs incurred in such action.
 
 
4

--------------------------------------------------------------------------------

 
 
7.3           Agreement Confidential.  Both Employee and the Company will keep
the terms of this Agreement confidential provided that this provision shall not
restrict any disclosure by the Company pursuant to any applicable law,
regulation or judicial order.
 
7.4           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally (including delivery by overnight carrier) or
if mailed by certified mail, return receipt requested, postage prepaid or sent
by written telecommunication or telecopy, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified to the other party hereto in accordance with this section
and shall be deemed effective upon receipt if delivered personally or by
telecopy, and five (5) days after mailed, if sent by certified mail:
 
If to Employee, to:
 
David Koch
 
7340 S. 3030 E.
 
Salt Lake City, Utah 84121
   
If to the Company, to:
     
Christopher Mulvihill
 
President
 
Boomerang Systems Inc.
 
355 Madison Avenue
 
Morristown, New Jersey 07960
   
With a copy to:
 
Paul T. Gregory, Esq.
 
Gregory Legal Group
 
355 Madison Avenue, Lower Level
 
Morristown, New Jersey 07960

 
7.5           Headings.  The sections headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
7.6           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and from
and after the date hereof supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof provided,
however, that the benefits conferred under this Agreement are in addition to,
and not in lieu of, any and all benefits conferred under plans and arrangements
currently in effect for Employee.
 
7.7           Assignment.  This Agreement is binding upon and shall inure to the
benefit of Employee and his estate, but Employee’s rights and obligations
hereunder may not be assigned or pledged by him.  The Company shall have the
right to assign this Agreement to any entity in which Company or its parent
corporation owns at least 51% of the equity or to a successor by merger or
consolidation to Company or to a purchaser of substantially all of the Company’s
outstanding shares or assets (hereinafter collectively an “Affiliate”) if the
Affiliate in writing assumes the Company’s obligations hereunder, whereupon the
Company shall have no further obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
7.8           Modification.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by written instrument executed by both of the parties hereto or
in the case of a waiver, by the party waiving compliance.
 
7.9           Severability.  If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.
 
7.10         Waivers.  No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.
 
7.11         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[signatures on following page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.
 
BOOMERANG SYSTEMS INC.
   
By:
/s/ Christopher Mulvihill
Name:
Christopher Mulvihill
Title:
President
   
/s/ David Koch
David Koch
Dated: 10/28/2011

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Job Description Outline
 
Title:
Chief Operating Officer: Utah Division
   
Reports to:
Christopher Mulvihill, President and Company CEO
   
Location:
Logan, Utah

 
On-going Duties, Responsibilities and Goals will include:
 
CHRIS AND DAVE TO DISCUSS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, AND ASSIGNMENT AGREEMENT  


This Agreement is made as of August 1, 2011, by and between Boomerang Systems,
Inc., a Delaware corporation that maintains its principal place of business at
355 Madison Avenue, Morristown, New Jersey 07960 ("Boomerang"), and David Koch,
an individual residing at 7340 S. 3030 E., Salt Lake City, Utah 84121
("Employee"). 


WHEREAS, Boomerang is engaged in the business of, inter alia, the development,
design, manufacture, construction, and/or operation of automated parking and
storage systems and related components for sale throughout the United States and
around the world;


WHEREAS, Boomerang has disclosed and/or will disclose certain confidential,
trade secret, or proprietary technical or business information ("Boomerang
Confidential Information") to Employee, and Employee has developed or may
develop or modify Boomerang Confidential Information, during the course of his
employment with Boomerang;  


WHEREAS, Boomerang desires to preserve Boomerang Confidential Information and
prevent its disclosure to third parties, whether or not competitors of
Boomerang;


WHEREAS, Employee recognizes and agrees that Boomerang is the sole and exclusive
owner of Boomerang Confidential Information, and that it is necessary and
beneficial to maintain the confidentiality of Boomerang Confidential Information
and prevent its disclosure to or exploitation by third parties; and


WHEREAS, Employee enters into this Agreement as a condition of, and in
consideration for, his continued employment on at-will basis with Boomerang;


Now, Therefore, in consideration of the mutual premises and covenants set forth
below, and intending to be legally bound, the parties agree as follows:  


1.           Definitions.


a.           "Third Party" means any natural person, corporation, partnership,
governmental authority, or other legal entity of any type or description. 


b.           "Intellectual Property" means any patent, trade secret, trade
dress, copyright, or other property right Boomerang may have in any process,
method, design, discovery, invention, computer program, concept, writing, or
improvement developed or made by or for, or acquired by, Boomerang.
 
 
 

--------------------------------------------------------------------------------

 
 
c.           "Boomerang Confidential Information" means and includes, but is not
limited to, any confidential technology, design, specification, process, method,
technique, equipment, software, or Intellectual Property developed by or for, or
acquired by, Boomerang; Boomerang's finances, costs, expenses, revenues, and
sales, as well as  product development, marketing, sales, and pricing plans or
practices, customer files and lists, and the terms of contracts between
Boomerang and its suppliers and customers.  Boomerang Confidential Information
does not include any information that is in or comes into the public domain,
including information that is publicly known or generally used by others engaged
in the same business as Boomerang, other than as a result of a disclosure in
violation of this Agreement.


2.           Incorporation of WHEREAS Recitals.   The parties agree that the
terms and provisions of the foregoing WHEREAS recitals are incorporated in and
made a part of this Agreement as if fully set forth at length here. 


3.           Non-Competition.   Employee agrees that, during his employment with
Boomerang and for a period of two years after the termination of his employment
with Boomerang (the “Restricted Period”), he will not, directly or indirectly,
engage or participate or make any financial investments in, or become employed
by or render advisory or other services to, any Third Party that is engaged in
the development, design, manufacture, construction, operation, or sale of
automated parking systems or automated self storage systems (collectively
referred to as the “Restricted Business”).  Notwithstanding the foregoing, after
the termination of his employment with Boomerang for any reason, Employee may
perform services for a business engaged in material handling or such other
business (collectively the “Third Party Business”) that does not also perform
work in the Restricted Business.  Notwithstanding the foregoing, Employee may,
after his termination of employment for any reason, become employed by a Third
Party Business that either: (i) devotes no more than 10% of its resources to, or
(ii) generates no more than 10% of its revenues from, a Restricted Business, and
in such event Employee shall be prohibited from working in any aspect of the
Third Party Business, and/or otherwise provide direct or indirect assistance to
such Third Party Business as it relates to the Restricted Business, and such
other provisions of this Agreement shall apply to Employee’s employment with
such Third Party Business.


4.           Non-Solicitation.   Employee agrees that, during his employment
with Boomerang and for a period of two years after termination of his employment
with Boomerang, he will not directly or indirectly approach, solicit, raid,
entice, or induce any employee of Boomerang to be employed by any Third Party,
or conduct business with or otherwise solicit any customer or potential customer
of Boomerang for the benefit of Employee or any other Third Party.  For purposes
of this Agreement, potential customer shall mean any customers that Boomerang
has solicited for purposes of providing automated parking or storage systems. 


5.           Confidentiality.   Employee shall not, either during or at any time
after his employment with Boomerang, communicate or disclose to, or use for the
benefit of Employee or any Third Party, any Boomerang Confidential Information
in any form, whether maintained in written, electronic, pictorial, or verbal
form.   
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Ownership and Assignment of Intellectual Property Rights.  
a.           All processes, designs, discoveries, inventions, computer programs,
trade secrets, concepts, writings, or improvements made or conceived by Employee
during the course of his employment with Boomerang, whether alone or jointly
with others or during regular working hours, shall be and remain the sole and
exclusive property of Boomerang.  Employee agrees to disclose Intellectual
Property fully and promptly to Boomerang, and upon request and without further
compensation from Boomerang, to execute, acknowledge and deliver such papers and
instruments as Boomerang deems necessary to perfect, secure and maintain its
interests in Intellectual Property.     


b.           Employee acknowledges and agrees that it is the desire and intent
of the parties that all work made or conceived by Employee shall constitute a
"work made for hire" for purposes of the U.S. Copyright Act of 1976, as
amended.  If the copyright to any such copyright work is not the property of
Boomerang by operation of law, Employee will assign to Boomerang all right,
title and interest in and to such work.


7.           Injunctive and Legal Relief.   Employee hereby acknowledges and
agrees that Boomerang shall be entitled to commence an action for equitable and
legal relief seeking to prevent or remedy any breach by Employee of this
Agreement. 


8.           Severability/Blue Penciling.          The parties intend that the
provisions of this Agreement will be enforced to the fullest extent permitted by
the law of the State of Utah, but that the unenforceability (or the modification
to conform with such law) of any provision will not render unenforceable or
impair the remainder of this Agreement.  Accordingly, if any Court rules that a
provision of Sections 3, 4, 5, or 6 is unenforceable as written, the Court may
modify any such provision and apply it as modified.  The illegality and
unenforceability of any provision of this Agreement will not effect or impair
the enforceability of any other provision of this Agreement.  


9.           Governing Law and Jurisdiction.   The parties consent and agree
that the federal and state courts of Utah shall have exclusive jurisdiction over
any claim for breach of this Agreement, or any other difference or dispute
arising under or related to this Agreement.  The parties hereby irrevocably
waive any objection to the jurisdiction, process, or venue of any such court,
and to the validity, effectiveness, execution, and enforcement of any order or
judgment (including, but not limited to, judgment by default) of any such court
in relation to this Agreement.


10.           Employment Status.   Employee acknowledges that this Agreement is
not a promise by Boomerang to continue to employ Employee.  Employee
acknowledges that he is an at-will employee of Boomerang and that Boomerang may
terminate Employee, at any time, with or without cause. 


11.           Survival of Provisions.   The provisions of Sections 3, 4, 5, 6,
7, 8, and 9 will survive the termination or expiration of this Agreement.


12.           Entire Agreement.   This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof, and no
statement, representation, warranty or covenant with respect thereto has been
made by either party except as expressly set forth herein.  The parties may not
orally change or terminate this Agreement.  This Agreement supersedes and
cancels all prior Agreements between the parties, whether written or oral
relating to the employment of Employee.  
 
 
 

--------------------------------------------------------------------------------

 
 
The parties hereto have duly signed this Confidentiality, Non-Competition,
Non-Solicitation and Assignment Agreement as of the day and the year first above
written.



 
BOOMERANG SYSTEMS, INC.
 
EMPLOYEE:
           
By:
/s/ Christopher Mulvihill
 
/s/ David Koch
 
Name:
Christopher Mulvihill
 
Name:
David Koch
 
Title:
President
 
Dated:
10/28/2011

 
 
 

--------------------------------------------------------------------------------

 